         Case 4:19-cv-01774 Document 4 Filed on 05/15/19 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SECURITIES AND EXCHANGE COMMISSION,             §
                                                §
      Plaintiff,                                §
                                                §
v.                                              § Civil Action No.: 4:19-cv-1774
                                                §
ANDREW I. FARMER,                               §
EDDIE D. AUSTIN, JR.,                           §
SCOTT R. SIECK,                                 §
CAROLYN P. AUSTIN,                              §
and                                             §
JOHN D. BROTHERTON,                             §
                                                §
      Defendants.                               §
_______________________________________________ §

                    UNOPPOSED MOTION TO ENTER AGREED FINAL
                         JUDGMENT AGAINST DEFENDANTS

         Plaintiff U.S. Securities and Exchange Commission (the “Commission”), respectfully

moves the Court for entry of the attached proposed Final Judgments (“Judgments”) as to

Defendants Andrew I. Farmer, Eddie D. Austin, Jr., Scott R. Sieck, Carolyn P. Austin, and John

D. Brotherton (“Defendants”). In support of this motion, the Commission states as follows:

   1. With this motion, the Commission contemporaneously is filing its Complaint with this

Court.

   2.     The Commission has reached a settlement with all Defendants regarding the

Commission’s claims. Each Defendant consents to the entry of a Final Judgment against

him/her. In addition to injunctive relief, Defendants have agreed to pay disgorgement,

prejudgment interest thereon, and civil penalties as follows:

                  a. Andrew Farmer: Pay disgorgement in the amount of $3 million, plus

                     prejudgment interest thereon in the amount of $276,076.29 for a total of

                     $3,276,076.29. The $3,276,076.29 payment obligation shall be offset, up to
     Case 4:19-cv-01774 Document 4 Filed on 05/15/19 in TXSD Page 2 of 6



                the full amount of said payment obligation, by the sum total of any order of

                restitution and/or forfeiture entered against Defendant in United States v.

                Farmer, et al., Crim. No. 4:16-cr-00408 (S.D. Tex.).

             b. Eddie D. Austin, Jr.: Jointly and severally with Carolyn P. Austin, pay

                disgorgement in the amount of $3 million, plus prejudgment interest thereon

                in the amount of $276,076.29, for a total of $3,276,076.29. The

                $3,276,076.29 payment obligation shall be offset, up to the full amount of

                said payment obligation, by the sum total of any order of restitution and/or

                forfeiture entered against Defendant and/or Carolyn P. Austin in United

                States v. Farmer, et al., Crim. No. 4:16-cr-00408 (S.D. Tex.).

             c. Scott R. Sieck: Pay disgorgement in the amount of $2,750,000, plus

                prejudgment interest thereon in the amount of $209,796.43, for a total of

                $2,959,796.43. The $2,959,796.43 payment obligation shall be offset, up to

                the full amount of said payment obligation, by the sum total of any order of

                restitution and/or forfeiture entered against Defendant in United States v.

                Farmer, et al., Crim. No. 4:16-cr-00408 (S.D. Tex.).

             d. Carolyn P. Austin: Jointly and severally with Eddie D. Austin, Jr., pay

                disgorgement in the amount of $3 million, plus prejudgment interest thereon

                in the amount of $276,076.29, for a total of $3,276,076.29. The

                $3,276,076.29 payment obligation shall be offset, up to the full amount of

                said payment obligation, by the sum total of any order of restitution and/or

                forfeiture entered against Defendant and/or Eddie D. Austin, Jr. in United

                States v. Farmer, et al., Crim. No. 4:16-cr-00408 (S.D. Tex.).


SEC v. Farmer, et al.                                                            Page 2
UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
      Case 4:19-cv-01774 Document 4 Filed on 05/15/19 in TXSD Page 3 of 6



                e. John D. Brotherton: Pay disgorgement in the amount of $1,500,000, plus

                    prejudgment interest thereon in the amount of $133,538.16, for a total of

                    $1,633,538.16. The $1,633,538.16 payment obligation shall be offset, up to

                    the full amount of said payment obligation, by the sum total of any order of

                    restitution and/or forfeiture entered against Defendant in United States v.

                    Farmer, et al., Crim. No 4:16-cr-00408 (S.D. Tex.).

   3. Defendants have each executed the respective Consents and agree to the form of the

respective proposed Final Judgments. A copy of each Consent is attached hereto as Exhibits A-E

and a copy of each of the Judgments is attached hereto as Exhibits F-J.

   4. The Commission respectfully requests that the Court enter the Final Judgments as to all

Defendants.


Dated: May 15, 2019                          Respectfully submitted,


                                              s/ Matthew J. Gulde
                                             Matthew J. Gulde
                                             Illinois Bar No. 6272325
                                             S.D. Texas Bar No. 1821299
                                             U.S. Securities and Exchange Commission
                                             Fort Worth Regional Office
                                             Burnett Plaza, Suite 1900
                                             801 Cherry Street, Unit #18
                                             Fort Worth, TX 76102-6882
                                             Phone: (817) 978-1410
                                             Fax: (817) 978-4927
                                             GuldeM@sec.gov

                                             s/ Joshua E. Braunstein
                                             Joshua E. Braunstein
                                             Maryland Bar No. 9412130082 (motion for
                                             admission pro hac vice pending)
                                             U.S. Securities and Exchange Commission



SEC v. Farmer, et al.                                                                Page 3
UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
     Case 4:19-cv-01774 Document 4 Filed on 05/15/19 in TXSD Page 4 of 6



                                   100 F Street, NE
                                   Washington, DC 20549
                                   Phone: (202) 551-8470
                                   BraunsteinJ@sec.gov

                                   ATTORNEYS FOR PLAINTIFF
                                   SECURITIES AND EXCHANGE COMMISSION

                                   Of Counsel:
                                   J. Lee Buck II
                                   Christopher R. Mathews
                                   Kelly V. Silverman
                                   U.S. Securities and Exchange Commission
                                   100 F Street, NE
                                   Washington, DC 20549




SEC v. Farmer, et al.                                                 Page 4
UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
      Case 4:19-cv-01774 Document 4 Filed on 05/15/19 in TXSD Page 5 of 6



                                CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send notification of the filing
to all counsel who have registered with the Court. Additionally, I have caused a true copy thereof
to be delivered by UPS, next day air, addressed to:

Andrew Ian Farmer
27411 Robillard Springs Lane
Katy, TX 77494
(619) 247-2680 (phone)
apfarmer@yahoo.com
       Pro se Defendant

Robert Eric Reed, Esq.
Reed Law Firm, PLLC
402 Main Street, Suite 3 South
Houston, TX 77002
(713) 600-1800 (phone)
(713) 600-1840 (fax)
ereed@reedlawpllc.com
       Counsel to Eddie D. Austin, Jr.

Robert D. Axelrod (“Bobby”)
Axelrod & Smith
5300 Memorial Drive, Ste. 1000
Houston, Texas 77007
(713) 861-1996, ext. 2 (phone)
(713) 552-0202 (fax)
rdaxel@asklawhou.com
       Counsel to Scott R. Sieck

Dan Lamar Cogdell, Esq.
Cogdell Law Firm PLLC
402 Main Street, 4th Floor
Houston, TX 77002
(713) 426-2244 (phone)
(713) 426-2255 (fax)
dan@cogdell-law.com
       Counsel to Carolyn P. Austin

Tad Nelson
The Law Offices of Tad Nelson & Associates
820 East Main
League City, Texas 77573
(281) 280-0100 (phone)
SEC v. Farmer, et al.                                                               Page 5
UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
      Case 4:19-cv-01774 Document 4 Filed on 05/15/19 in TXSD Page 6 of 6



(281) 316-9208 (fax)
tad@thenelsonfirm.com
       Counsel to John D. Brotherton

                                       s/Matthew J. Gulde_______________
                                       Matthew J. Gulde




SEC v. Farmer, et al.                                                      Page 6
UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
